SWANN, Judge.
This is an interlocutory appeal from an order granting all motions to dismiss the complaint filed by the various appellees.
The complaint prayed, inter alia, for the rescission and cancellation of a subordination agreement; a decree establishing plaintiff’s lien as a superior lien to that of any of the appellees; a personal judgment against one of the appellees, Heritage Title Company; an accounting; and for foreclosure of a mortgage given by the appel-lees, Gouldy, to the appellants.
We have carefully examined the pleadings and the briefs of the respective parties and conclude that the complaint failed to state a cause of action against any of the appellees except the Gouldys, and find that, as to them, it stated a valid cause of action *265for foreclosure of a purchase money mortgage.
The decision of the trial court is therefore reversed as to its order dismissing the complaint for the foreclosure of a purchase money mortgage against the Gouldys, and affirmed as to that portion of the order dismissing the complaint against the remaining parties.
Affirmed in part and reversed in part, and remanded.